 Case 4:18-cv-00700-ALM Document 49 Filed 04/16/19 Page 1 of 2 PageID #: 666



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

AMERICAN PATENTS LLC,                                           CIVIL ACTION NO. 4:18-cv-700

                       Plaintiff,

       v.

HP INC.,

                       Defendant.


  AGREED MOTION FOR EXTENSION OF TIME TO FILE REPLY TO AMERICAN
         PATENTS LLC’S OPPOSITION TO MOTION TO TRANSFER


       American Patents LLC (“APL”) and HP Inc. (“HP”) have agreed that HP should have

until April 25, 2019 to file its reply brief in support of its motion to transfer (one week after the

deposition of APL’s witness, which is scheduled for April 18, 2019).

       Accordingly, HP requests that the deadline for it to file a reply to APL’s opposition to

HP’s motion to transfer be extended until April 25, 2019.

       A proposed order is attached.

 Dated: April 16, 2019


                                             By: /s/ Sean C. Cunningham
                                                 Clyde M. Siebman
                                                 Siebman Forrest Burg & Smith, LLP
                                                 300 N Travis St.
                                                 Sherman, TX 75090
                                                 Phone: 903-870-0070
                                                 Fax: 903-870-0066
                                                 clydesiebman@siebman.com

                                                 DLA PIPER LLP (US)
                                                 Sean C. Cunningham (admitted pro hac vice)
                                                 sean.cunningham@dlapiper.com
                                                 Erin P. Gibson (admitted pro hac vice)


                                                   1

WEST\285978982.1
 Case 4:18-cv-00700-ALM Document 49 Filed 04/16/19 Page 2 of 2 PageID #: 667



                                               erin.gibson@dlapiper.com
                                               Tiffany Miller (admitted pro hac vice)
                                               tiffany.miller@dlapiper.com
                                               Jacob Anderson (admitted pro hac vice)
                                               jacob.anderson@dlapiper.com
                                               401 B Street, Suite 1700
                                               San Diego, California 92101-4297
                                               Phone: 619.699.2700
                                               Fax: 619.699.2701

                                          ATTORNEYS FOR DEFENDANT HP INC.



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have
consented to electronic service are being served with a copy of this document via the Court’s
CM/ECF system per Local Rule CV-5(a)(3) on April 16, 2019.


                                             /s/ Sean C. Cunningham
                                             Sean C. Cunningham


                           CERTIFICATE OF CONFERENCE

Counsel for HP has discussed this motion with Plaintiff’s counsel, who does not oppose the relief
sought in this motion.


                                             /s/ Sean C. Cunningham
                                             Sean C. Cunningham




                                                2
WEST\285978982.1
